Name: 88/580/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy
 Date Published: 1988-11-22

 Avis juridique important|31988D058088/580/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 315 , 22/11/1988 P. 0032 - 0032*****COMMISSION DECISION of 24 October 1988 on improving the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek version of this text is authentic) (88/580/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 23 August 1988 the Greek Government forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the administration provisions relating to the fixation of the reference income for 1988; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation and taking into account the objectives of the latter and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the fixation of the reference income for 1988 satisfies the conditions of Article 2 (3) of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions relating to the fixation of the reference income for 1988, the measures adopted in Greece pursuant to Regulation (EEC) No 797/85 continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 24 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.